EXHIBIT 10.1
 

FORM OF RETENTION AGREEMENT (this “Agreement”) dated as of May 3, 2009, between
The Pepsi Bottling Group, Inc., a Delaware corporation (the “Company”), and
[NAME] (the “Executive”).
 
        WHEREAS the Executive is a skilled and dedicated employee of the Company
who has important management responsibilities and talents that benefit the
Company;


WHEREAS the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors of the Company (the “Board”) considers it essential to
the best interests of the Company and its shareholders to assure that the
Company and its subsidiaries will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a Change in
Control (as defined below); and


WHEREAS the Committee believes that it is imperative to diminish the distraction
of the Executive by virtue of the uncertainties and risks created by the
circumstances surrounding a Change in Control and to ensure the Executive’s full
attention to the Company and its subsidiaries during such a period of
uncertainty;


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


SECTION 1.  Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:


(a)  “Affiliate(s)” means, with respect to any specified Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person; provided that “Affiliate”, with respect to the Company and its
Subsidiaries, shall not include, prior to the Change in Control Date, PepsiCo,
Inc. or any of its Subsidiaries (other than the Company and its Subsidiaries).


(b)  “Annual Base Salary” means the Executive’s annual rate of base salary in
effect immediately prior to the Termination Date (without regard to any
reduction in annual base salary after the Change in Control Date that would give
rise to Good Reason).


(c)  “Annual Bonus” means the amount of the Executive’s target bonus under the
Company’s annual incentive plan for the Fiscal Year in which the Termination
Date occurs (without regard to any reduction in target bonus after the Change in
Control Date that would give rise to Good Reason).
 
 

--------------------------------------------------------------------------------


 
 
(d)  “Cause” means the occurrence of any one of the following:


(i)  the Executive’s continued and willful failure, for at least 14 days
following written notice from the Company, to perform substantially the
Executive’s employment duties (other than any failure to perform any employment
duties that would give rise to Good Reason), except as a result of incapacity
due to physical or mental illness or after delivery by the Executive of a Notice
of Termination for Good Reason;


(ii)  the Executive’s gross negligence or willful misconduct in the performance
of the Executive’s employment duties that results in material harm to the
Company;


(iii)  the Executive’s conviction of, or plea of guilty or nolo contendere to,
any felony;


(iv)  the Executive’s commission of an act of deceit or fraud in connection with
the performance of the Executive’s employment duties intended to result in
personal and unauthorized enrichment of the Executive at the Company’s expense;
or


(v)  the Executive’s material breach of a material obligation of the Executive
to the Company which, if correctable, remains uncorrected for 30 days following
written notice of such breach by the Company to the Executive.


For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.


(e)  “Change in Control” means the occurrence of any of the following events:


(i)  any individual, corporation, partnership, group, association or other
entity (a “Person”) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% or more of the
outstanding Company Voting Securities; provided, however, that for purposes of
this subparagraph (i), the following acquisitions shall not constitute a Change
in Control:  (A) any acquisition by the Company or any Affiliate, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, (C) any acquisition by an
underwriter temporarily holding such Company Voting Securities pursuant to an
offering of such securities or (D) any acquisition pursuant to a Reorganization
(as defined below) that does not constitute a Change in Control;


(ii)  during any consecutive two-year period, persons who constitute the Board
at the beginning of such period cease at any time to constitute at least a
majority of the Board (provided that any new Board member who was approved by a
majority of directors who began the two-year period shall be considered a
director who began the two-year period, but excluding, for purposes of this
proviso, any such individual whose assumption of office after the beginning of
such period occurs as a result of an actual or threatened proxy contest with
respect to election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or the Company); or
 
 
 
2

--------------------------------------------------------------------------------



 
(iii)  the consummation of (A) a merger or similar form of corporate transaction
(including as a part of a series of other transactions) involving (x) the
Company or (y) if Company Voting Securities are issued or are issuable, any of
its Subsidiaries or (B) a sale, exchange or other disposition of all or
substantially all the assets of the Company (any such event, a
“Reorganization”), unless, immediately following such Reorganization, all or
substantially all the shareholders owning (directly or indirectly) Company
Voting Securities outstanding immediately prior to the Reorganization
beneficially own, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities of the corporation or other
entity resulting from such Reorganization (including a corporation or other
entity that, as a result of such transaction, owns the Company or all or
substantially all the Company’s assets either directly or through one or more
subsidiaries) (the “Continuing Entity”) in substantially the same proportions as
their ownership, immediately prior to the consummation of such Reorganization,
of the outstanding Company Voting Securities (excluding any outstanding voting
securities of the Continuing Entity that such beneficial owners hold immediately
following the consummation of the Reorganization as a result of their ownership
prior to such consummation of voting securities of any corporation or other
entity involved in or forming part of such Reorganization other than the Company
or a Subsidiary).


(f)  “Change in Control Date” means the date on which a Change in Control occurs
(if any).


(g)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.


(h)  “Company Voting Securities” means common stock or other securities of the
Company ordinarily having the right to vote at elections of directors.


(i)  “Disability” means the Executive’s absence for a period of 180 consecutive
business days as a result of incapacity due to a physical or mental condition,
illness or injury which is determined to be total and permanent by a physician
mutually acceptable to the Company and the Executive or the Executive’s legal
representative (such acceptance not to be unreasonably withheld) after such
physician has completed an examination of the Executive; provided, however, that
if an amount payable pursuant to this Agreement constitutes deferred
compensation (within the meaning of Section 409A of the Code) and payment of
such amount is intended to be triggered pursuant to Section 409A(a)(2)(A)(ii) of
the Code by the Executive’s disability, such term shall mean that the Executive
is considered “disabled” within the meaning of Section 409A of the Code;
provided further that Executive shall make himself available for such
examination upon the reasonable request of the Company, and the Company shall be
responsible for the cost of such examination.
 
 
3

--------------------------------------------------------------------------------



 
(j)  “Equity Incentive Plan” means any of the Company’s or any of its
Affiliates’ equity-based or equity-related plans, practices, policies or
programs, including the 2004 Long-Term Incentive Plan, 2002 Long-Term Incentive
Plan, 2000 Long-Term Incentive Plan, 1999 Long-Term Incentive Plan, and Stock
Incentive Plan, or any award agreements thereunder.


(k)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto.


(l)  “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such tax.


(m)  “Fiscal Year” means a fiscal year of the Company.


(n)  “Good Reason” means, without the Executive’s express written consent, the
occurrence of any one or more of the following:


(i)  any material reduction in the authority, duties, titles or responsibilities
held by the Executive immediately prior to the Change in Control Date or any
assignment to the Executive of duties or responsibilities that are materially
inconsistent with the Executive’s status, offices, titles and reporting
relationships as in effect immediately prior to the Change in Control Date;


(ii)  (A) any reduction in the Executive’s annual base salary (other than a
reduction that (x) is generally applicable on the same basis to all similarly
situated senior executives of the Company and (y) does not result, when
aggregated with any previous reductions in annual base salary, in an annual base
salary that is less than 90% of the Executive’s annual base salary as in effect
immediately prior to the Change in Control Date), (B) any material reduction in
the Executive's target annual bonus, other than a reduction that is generally
applicable on the same basis to all similarly situated senior executives of the
Company, and (C) any material reduction in the Executive's employee benefits in
the aggregate (without regard to annual bonuses);


(iii)  any change of the Executive’s principal place of employment to a location
more than 35 miles from the Executive’s principal place of employment
immediately prior to the Change in Control Date;


(iv)  any failure of the Company to pay the Executive any compensation when due,
other than an inadvertent and isolated failure not occurring in bad faith that
is remedied within ten days after receipt of notice thereof given by the
Executive;


(v)  delivery by the Company or any Subsidiary of a written notice to the
Executive relating to the termination of the Executive’s employment for any
reason, other than Cause or Disability, in each case in accordance with this
Agreement, regardless of whether such termination is intended to become
effective during or after the Protection Period; or
 
 
4

--------------------------------------------------------------------------------



 
(vi)  any failure by the Company to comply with and satisfy the requirements of
Section 11(c).


(o)  “Payment” means any payment, right, benefit or distribution (or combination
thereof) by the Company, any of its Affiliates or any trust established by the
Company or its Affiliates, to or for the benefit of the Executive, whether paid,
payable, distributed, distributable or provided pursuant to this Agreement or
otherwise, including any payment, benefit or other right that constitutes a
“parachute payment” within the meaning of Section 280G of the Code.


(p)  “Protection Period” means the period commencing on the Change in Control
Date and ending on the second anniversary thereof.


(q)  “Qualifying Termination” means any termination of the Executive’s
employment (i) by the Company, other than for Cause, death or Disability, that
is effective (or with respect to which the Executive is given written notice)
during the Protection Period or (ii) by the Executive for Good Reason that is
effective (or relates to circumstances constituting Good Reason that arose)
during the Protection Period.


(r)  “Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of its
stock.


(s)  “Termination Date” means the date (if any) on which the termination of the
Executive’s employment, in accordance with the terms of this Agreement, is
effective.


SECTION 2.  Effectiveness and Term.  This Agreement shall become effective as of
the date hereof (the “Effective Date”).  This Agreement shall remain in effect
until the second anniversary of the Effective Date, except that, beginning on
the first anniversary of the Effective Date and on each anniversary thereafter
(i.e., one year prior to the scheduled expiration of the term hereof), the term
of this Agreement shall be automatically extended for an additional one-year
period, unless the Company or the Executive provides the other party with 60
days’ prior written notice before the applicable anniversary that the term of
this Agreement shall not be so extended.  Notwithstanding the foregoing, in the
event of a Change in Control during the term of this Agreement (whether the
original term or the term as extended), this Agreement shall not thereafter
terminate, and the term hereof shall be extended, until the Company and its
Subsidiaries have performed all their obligations hereunder with no future
performance being possible; provided, however, that this Agreement shall only be
effective with respect to the first Change in Control that occurs during the
term of this Agreement.
 
 
5

--------------------------------------------------------------------------------



 
SECTION 3.  Impact of a Change in Control on Equity Compensation
Awards.  Effective as of any Change in Control Date during the term of this
Agreement, notwithstanding any provision to the contrary in any of the Company’s
Equity Incentive Plans, (A) all outstanding equity-based, equity-related and
other long-term incentive awards then held by the Executive that are subject to
performance-based vesting criteria (including restricted stock units granted
pursuant to any Strategic Leadership Awards (if any)) shall be deemed to have
been earned at the target performance level, provided that any service-based
vesting requirements applicable to such awards shall remain in effect and shall
only lapse, subject to Section 4, in accordance with the terms of the applicable
award as in effect on the Change in Control Date and (B) in the event that any
outstanding stock options, stock appreciation rights, restricted shares,
restricted stock units or similar awards then held by the Executive that are
then unexercisable or unvested are not assumed, rolled-over, exchanged or
otherwise continued in connection with the Change in Control on a basis
equivalent to that immediately prior to the Change in Control Date, such rights
and awards shall automatically and immediately be fully vested, exercisable or
settled, as applicable; provided that, in the event that any such award
constitutes “deferred compensation” (within the meaning of Section 409A) and the
exercise, payment or settlement of such award pursuant to this Section 3 would
result in the imposition of additional taxes or penalties under Section 409A,
such award shall automatically and immediately cease to be forfeitable but shall
not be exercisable, payable or settleable, as the case may be, until the
earliest date on which such award would otherwise by exercisable, payable or
settleable in accordance with its terms and without the imposition of such
additional taxes or penalties, all as reasonably determined in good faith by the
Company.


SECTION 4.  Termination of Employment.  (a)  Qualifying Termination.  In the
event of a Qualifying Termination:


    (i)  Severance Pay.  The Company shall pay the Executive an amount equal to
two (the “Multiple”) times the sum of (A) the Executive’s Annual Base Salary and
(B) the Executive’s Annual Bonus, in a single lump-sum cash payment payable
within ten days after the date the release described in Section 4(a)(viii)
becomes effective and irrevocable (the “Release Effective Date”); provided,
however, that such amount is paid in lieu of, and the Executive hereby waives
the right to receive, any other cash severance payment relating to salary or
bonus continuation the Executive is otherwise eligible to receive upon
termination of employment under any severance plan, practice, policy or program
of the Company or any Subsidiary or under any agreement between the Company and
the Executive.


    (ii)  Prorated Annual Bonus.  With respect to the annual bonus for which the
Executive was eligible under the Company’s annual incentive plan for the Fiscal
Year in which the Termination Date occurs, the Company shall pay to the
Executive an amount equal to the product of (A) the Executive’s Annual Bonus and
(B) a fraction, the numerator of which is the number of days elapsed in the
Fiscal Year in which the Termination Date occurs through the Termination Date,
and the denominator of which is 365, in a single lump-sum cash payment within
ten business days after the Release Effective Date.
 
 
6

--------------------------------------------------------------------------------



 
    (iii)  Continued Welfare Benefits.  During the 24-month period following the
Termination Date, the Company shall permit the Executive to purchase continued
medical, dental and vision coverage for the Executive and the Executive’s
eligible spouse and dependents (if any) under the Company’s insurance plans
pursuant to the Consolidated Omnibus Reconciliation Act of 1985, as amended
("COBRA").  The Company shall reimburse the Executive for the Executive’s
purchase of such continued coverage at the rate of  160% of the Executive's cost
of such continued coverage; provided, however that, in the event that the
release described under Section 4(a)(viii) does not become effective prior to
the 45th day after the Termination Date, the Company shall cease to have any
obligation to provide any such reimbursements; and provided, further, however,
that any continued coverage pursuant to this Section 4(a)(iii) shall cease upon
the Executive’s becoming eligible for comparable coverage from a subsequent
employer.  Any period of continued coverage pursuant to this Section 4(a)(iii)
shall be recognized for purposes of satisfying the Company’s obligations under
COBRA.


    (iv)  Equity Compensation Awards.  Notwithstanding any provision to the
contrary in any Equity Incentive Plan, upon the Termination Date, all
outstanding equity-based, equity-related and other long-term incentive awards
(including restricted stock units granted pursuant to the Strategic Leadership
Awards (if any)) then held by the Executive that were granted prior to the
Change in Control Date and are then unexercisable or  unvested shall
automatically and immediately become fully vested, exercisable or settled, as
applicable; provided that, in the event that any such award constitutes
“deferred compensation” (within the meaning of Section 409A) and the exercise,
payment or settlement of such award pursuant to this Section 4(a)(iv) would
result in the imposition of additional taxes or penalties under Section 409A,
such award shall automatically and immediately cease to be forfeitable but shall
not be exercisable, payable or settleable, as the case may be, until the
earliest date on which such award would otherwise by exercisable, payable or
settleable in accordance with its terms and without the imposition of such
additional taxes or penalties, all as reasonably determined in good faith by the
Company.


    (v)  Outplacement Counseling.  During the number of years following the
Termination Date equal to 50% of the Multiple, the Executive shall be entitled
to reimbursement from the Company, upon the Executive’s presentation to the
Company of a written invoice from the applicable vendor requesting payment, for
the cost of executive level outplacement services offered by a vendor selected
by the Executive; provided that the amount of such reimbursements shall not
exceed $50,000 per year.


    (vi)  Early Retirement Benefits.  In the event that, as of the Termination
Date, the Executive has (A) been credited with 10 years of service under the
Company’s Salaried Employees Retirement Plan and (B) attained an age of at least
50 but less than 55, the Executive shall be eligible to receive the Special
Early Retirement Benefits set forth on Exhibit A hereto. In the event that, as
of the Termination Date, the Executive has (A) been credited with 10 years of
service under the Company’s Salaried Employees Retirement Plan and (B) attained
an age of at least 55, the Executive shall be eligible to receive early
retirement benefits as provided for under the terms of the Company’s benefit
plans.
 
 
7

--------------------------------------------------------------------------------



 
    (vii)  Accrued Rights.  The Executive shall be entitled to (A) payments of
any unpaid annual base salary or other amount earned or accrued through the
Termination Date and for reimbursement of any unreimbursed business expenses
incurred through the Termination Date, (B) the Executive’s annual bonus
(determined in accordance with the applicable Company bonus plan) for the year
immediately prior to the year in which the Termination Date occurs in the event
that the annual bonus for such prior year has not been paid to the Executive by
the Termination Date, (C) any payments or benefits explicitly set forth in any
other agreements, benefit plans, practices, policies and programs (including the
Company’s vacation policies) in which the Executive participates and (D) any
other rights the Executive may have to welfare or fringe benefits (other than
severance benefits) under any other agreement or arrangement between the
Executive and the Company or any Subsidiary (the rights to such payments, the
“Accrued Rights”).  For the avoidance of doubt, the Executive shall not be
permitted to defer or contribute any amounts under the PBG Executive Income
Deferral Program (the “EID Plan”) after the Termination Date; provided that the
Executive’s account balances under the EID Plan shall be paid to the Executive
in accordance with the terms thereunder.
 
    (viii)  Release of Claims.  Notwithstanding any provision of this Agreement
to the contrary, the Company shall not be obligated to make any payments
described in Section 4(a)(i) or (ii), unless, on or before the 45th day after
the Termination Date, the Executive has executed and delivered a Separation
Agreement and Release in the form of Exhibit B hereto and such release has
become effective and irrevocable in accordance with its terms prior to such 45th
day.


(b)  Non-Qualifying Termination.  In the event of any termination of Executive’s
employment other than a Qualifying Termination (including a termination of
employment as a result of death or Disability), the Executive (and, in the case
of the Executive’s death, the Executive’s estate) shall not be entitled to any
additional payments or benefits from the Company under Section 4(a), other than
the Accrued Rights.  For the avoidance of doubt, in the event of any termination
of the Executive’s employment other than a Qualifying Termination, the treatment
of outstanding equity-based, equity-related and other long-term incentive awards
(including restricted stock units granted pursuant to the Strategic Leadership
Awards (if any)) then held by the Executive will be determined in accordance
with the terms of the applicable Equity Incentive Plan.


(c)  Termination Procedures.  The following procedures shall be applicable to
any termination of the Executive’s employment during the Protection Period:


(i)  Termination for Cause.  The Company shall provide prompt written notice to
the Executive of the facts that the Company believes in good faith give rise to
Cause.  The termination of the Executive’s employment for Cause shall not be
effective unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board (excluding the Executive) at a
meeting of the Board called and held for such purpose (after the Executive is
given a reasonable opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct that constitutes Cause and specifying the particulars
thereof in detail.  Any termination for Cause shall be effective as of the date
designated in such Board resolution.
 
 
8

--------------------------------------------------------------------------------



 
(ii)  Termination for Good Reason.  The Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness.  A termination of employment by the Executive
for Good Reason for purposes of this Agreement shall be effectuated by giving
the Company written notice (“Notice of Termination for Good Reason”), not later
than 90 days following the occurrence of the circumstance that constitutes Good
Reason, setting forth in reasonable detail the specific conduct of the Company
that constitutes Good Reason and the specific provisions of this Agreement on
which the Executive relied.  The Company shall be entitled, during the 30-day
period following receipt of a Notice of Termination for Good Reason, to remedy
the circumstances that gave rise to Good Reason, provided that the Company shall
be entitled to waive its right to remedy or reduce the remedy period by delivery
of written notice to that effect to the Executive (such 30-day or shorter
period, the “Remedy Period”).  If, during the Remedy Period, such circumstance
is remedied, the Executive shall not be entitled to terminate employment for
Good Reason as a result of such circumstance.  The Company’s remedy of any
circumstance otherwise constituting Good Reason shall not impair the Executive’s
right to terminate employment for Good Reason for any other circumstance
constituting Good Reason.  If, at the end of the Remedy Period, the circumstance
that constitutes Good Reason has not been remedied, the Executive shall be
entitled to terminate employment for Good Reason during the 90-day period that
follows the end of the Remedy Period.  If the Executive does not terminate
employment during such 90-day period, the Executive shall not be permitted to
terminate employment for Good Reason as a result of such event.


(iii)  Termination without Cause; Termination without Good Reason.  The
Executive’s employment with the Company may be terminated by the Executive
without Good Reason or by the Company without Cause at any time and for any
reason; provided, however, that the Executive shall be required to give the
Company at least 21 days’ advance written notice of any such termination by the
Executive and the Company shall be required to give to the Executive at least 21
days’ advance written notice of any such termination.


(iv)  Death; Disability.  The Executive’s termination of employment as a result
of the Executive’s death shall be effective upon Executive’s death.  The
Executive’s termination of employment due to Disability shall be effective on
the date that a final determination of Disability has been made.
 
 
9

--------------------------------------------------------------------------------



 
SECTION 5. Parachute Payments.  In the event that the aggregate amount of any
Payments that could be considered “parachute payments” (as defined in Section
280G of the Code) (such payments, the “Parachute Payments”) exceeds the greatest
amount of Parachute Payments that may be paid, provided or delivered to the
Executive without giving rise to any liability for the Excise Tax, then the
aggregate amount of Parachute Payments to which the Executive is entitled shall
be reduced to an amount equal to the amount which produces the greatest
after-tax benefit to the Executive after taking into account any Excise Tax to
be payable by the Executive.  For the avoidance of doubt, this provision will
reduce the amount of Parachute Payments otherwise payable to the Executive, if
doing so would place the Executive in a better net after-tax economic position
as compared with not doing so (taking into account the Excise Tax payable in
respect of such Parachute Payments).  The Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating the portion of the Parachute
Payments that are payable in cash and then by reducing or eliminating the
non-cash portion of the Parachute Payments, in each case, in reverse order
beginning with payments or benefits which are to be paid the furthest in the
future.  This Section 5 shall take precedence over the provisions of any other
plan, arrangement or agreement governing the Executive’s rights and entitlements
to any Payment.  All determinations to be made under this Section 5 shall be
made, at the Company’s expense, by a nationally recognized certified public
accounting firm selected by the Company (other than any such firm that serves as
the Company’s auditor or otherwise has a material recurring business
relationship with the Company), and written copies thereof shall be promptly
delivered to the Executive.  For the avoidance of doubt, this Section 5 shall
not be applicable to the extent that the Executive is not subject to the Excise
Tax by virtue of the Executive’s tax residence.


SECTION 6.  Indemnification and Insurance.  Commencing upon the Change in
Control Date and for so long thereafter as the Executive could be subject to
liability, the Company shall keep in place an officers’ and directors’ liability
insurance policy (or policies) providing comprehensive coverage to the Executive
for claims relating to the Executive’s service as director, officer or employee
of the Company or its Affiliates, at a level that is no less favorable to the
Executive (e.g., with respect to scope, amounts and deductibles) than the level
in effect with respect to the Executive at the Change in Control Date or, if
more favorable to the Executive, the level provided to then-current directors
and officers of the Company and its Affiliates.  The Company shall indemnify the
Executive to the fullest extent permitted by the Company’s Amended and Restated
Certificate of Incorporation, any officer indemnification agreement between the
Executive and the Company and the general laws of the State of Delaware and
shall provide indemnification expenses in advance to the extent permitted
thereby.  The indemnification and advance of expenses provided by the Company
pursuant to this Agreement shall not be deemed exclusive of any other rights to
which the Executive may be entitled under any law (common or statutory), or any
agreement, vote of stockholders or disinterested directors or other provision
that is consistent with law, both as to action in his or her official capacity
and as to action in another capacity while holding office or while employed or
acting as agent for the Company, and such rights shall continue in respect of
all events occurring while the Executive was a director of or employed by the
Company that continue after the Executive has ceased to be a director of or
employed by the Company, and shall inure to the benefit of the estate, heirs,
executors and administrators of the Executive.


SECTION 7.  Restrictive Covenants.  (a)  Acknowledgements.  The Executive
acknowledges and recognizes the highly competitive nature of the businesses of
the Company and its Affiliates.  The Executive further acknowledges that the
Executive has been and shall be provided with access to sensitive and
proprietary information about the clients, prospective clients, knowledge
capital and business practices of the Company and its Affiliates, and has been
and shall be provided with the opportunity to develop relationships with
customers, prospective customers, consultants, employees, representatives and
other agents of the Company and its Affiliates, and the Executive further
acknowledges that such proprietary information and relationships are extremely
valuable assets in which the Company and its Affiliates have invested and shall
continue to invest substantial time, effort and expense.
 
 
10

--------------------------------------------------------------------------------



 
    (b)  Non-Competition.  The Executive agrees that while employed by the
Company and thereafter until a number of years after the Termination Date equal
to the Multiple (such period, the “Restriction Period”), the Executive shall
not, directly or indirectly, on the Executive’s behalf or on behalf of any other
person, firm, corporation, association or other entity, as an employee,
stockholder, director, advisor, partner, agent, consultant or otherwise, provide
services or perform activities for, or acquire or maintain any ownership
interest in, a beverage business (including a water business) in the United
States or Canada (or, if the Executive is serving in the position of “President,
PBG Europe” as of the date hereof, in Spain, Greece, Turkey or Russia) that
competes with any businesses being conducted or proposed to be conducted by the
Company, including the Coca-Cola Company, Dr Pepper Snapple Group, Inc., Cott
Corporation and their respective parents, divisions, subsidiaries, affiliates,
bottlers, licensees or franchisees (such a beverage business, a “Competitive
Enterprise”).  Notwithstanding anything in this Section 7(b), the Executive
shall not be considered to be in violation of this Section 7(b) solely by reason
of owning, directly or indirectly, any securities of a Competitive Enterprise if
(i) the Executive’s interest does not exceed 5% in the aggregate of any class of
securities of such Competitive Enterprise and (ii) such securities are listed on
a national securities exchange or registered under securities laws of Canada or
the United States.


    (c)  Non-Solicitation of Employees.  During the Restriction Period, the
Executive hereby agrees not to, directly or indirectly, solicit or hire, or
assist any other person or entity in soliciting or hiring, any employee of the
Company or any of its Affiliates to perform services for any entity (other than
the Company or its Affiliates), or attempt to induce any such employee to leave
the employ of the Company or its Affiliates; provided, however, that the
restrictions of this Section 7(c) shall not apply to the placement of general
advertisements or the use of general search firm services which are not targeted
directly or indirectly towards employees of the Company or its Affiliates;
provided further that the Executive shall not be considered to have engaged in
any conduct prohibited by this Section 7(c) with respect to an employee so long
as the Executive shall not have recommended or otherwise identified such
employee as a candidate for employment and shall not have otherwise been
actively involved in the solicitation or hiring of such employee.


    (d)  Non-Solicitation of Customers.  During the Restriction Period, the
Executive hereby agrees not to, in any manner, directly or indirectly, (i)
solicit a customer or prospective customer of the Company and its Affiliates to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Company and its Affiliates or (ii) interfere with or
damage (or attempt to interfere with or damage) any relationship between the
Company and its Affiliates and a customer or prospective customer of the Company
and its Affiliates.
 
 
11

--------------------------------------------------------------------------------



 
    (e)  Confidentiality.  During the Executive’s employment with the Company
and thereafter, the Executive shall hold in strict confidence any Proprietary or
Confidential Information related to the Company and its Affiliates, except that
the Executive may disclose such information as required by law, court order,
regulation or similar order.  For purposes of this Agreement, the term
“Proprietary or Confidential Information” shall mean all information relating to
the Company or its Affiliates (such as business plans, trade secrets, or
financial information of strategic importance to the Company or its Affiliates)
that is not generally known in the beverage industry, that was learned,
discovered, developed, conceived, originated or prepared during the Executive’s
employment with the Company and the disclosure of which would be harmful to the
business prospects, financial status or reputation of the Company or its
Affiliates at the time of any disclosure by the Executive.


    (f)  Nondisparagement.  During the Executive’s employment with the Company
and for a number of years thereafter equal to the Multiple, the Executive shall
not make any comments or statements to the press, employees of the Company or
its Affiliates, any individual or entity with whom the Company or its Affiliates
has a business relationship or any other person, if such comment or statement is
disparaging to the Company, any of its Affiliates or any of its current or
former officers, members or directors, except for truthful statements as may be
required by law.


    (g)  Return of Property.  The Executive agrees that upon the Executive’s
termination of employment, the Executive (or, in the event of the Executive’s
death, the Executive’s heirs or estate)  at the request of the Company and its
Affiliates, shall immediately return to the Company and its Affiliates all
original books, papers, plans, information, letters and other data, and shall
immediately return or destroy all copies thereof or therefrom, in any way
relating to the business of the Company and its Affiliates, and shall promptly
thereafter certify to the Company in writing that such actions have been
completed.


    (h)  Remedies.  The Executive hereby agrees that it is impossible to measure
in money the damages which will accrue to the Company by reason of a failure by
the Executive to perform any of the Executive’s obligations under Section 7(b),
(c), (d), (e), (f) or (g).  Accordingly, if the Company or any of its Affiliates
institutes any action or proceeding to enforce Section 7(b), (c), (d), (e), (f)
or (g), to the extent permitted by applicable law, the Executive hereby waives
the claim or defense that the Company or its Affiliates has an adequate remedy
at law, and the Executive shall not urge in any such action or proceeding the
claim or defense that any such remedy at law exists.


SECTION 8.  No Mitigation or Offset. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
otherwise expressly provided for in this Agreement, such amounts shall not be
reduced whether or not the Executive obtains other employment.
 
 
12

--------------------------------------------------------------------------------



 
SECTION 9.  Non-Exclusivity of Rights.  Except as specifically provided in
Section 4(a)(i), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, practice, policy or
program provided by the Company or an Affiliate for which the Executive may
qualify, nor shall anything in this Agreement or the accompanying Separation
Agreement and Release limit or otherwise affect any rights the Executive may
have under any contract or agreement with the Company or an Affiliate.  Vested
benefits and other amounts that the Executive is otherwise entitled to receive
under any incentive compensation (including any equity award agreement),
deferred compensation, retirement, pension or other plan, practice, policy or
program of, or any contract or agreement with, the Company or an Affiliate shall
be payable in accordance with the terms of each such plan, practice, policy,
program, contract or agreement, as the case may be, except as explicitly
modified by this Agreement.


SECTION 10.  Withholding.  The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, foreign or other taxes
as are required to be withheld pursuant to any applicable law or regulation.


SECTION 11.  Assignment.  (a)  This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution, and
any assignment in violation of this Agreement shall be void.


(b)  Notwithstanding the foregoing Section 11(a), this Agreement and all rights
of the Executive hereunder shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die while any amounts would still be payable to him or her hereunder if he or
she had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee or other designee or, should there be no such designee, to the
Executive’s estate.


(c)  The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company (a “Successor”) to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place.  As used
in this Agreement, (i) the term “Company” shall mean the Company as hereinbefore
defined and any Successor and any permitted assignee to which this Agreement is
assigned and (ii) the term “Board” shall mean the Board as hereinbefore defined
and the board of directors or equivalent governing body of any Successor and any
permitted assignee to which this Agreement is assigned.
 
 
13

--------------------------------------------------------------------------------



 
SECTION 12.  Dispute Resolution.  (a) Except for any proceeding brought pursuant
to Section 7(h), the parties agree that any dispute arising out of or relating
to this Agreement or the formation, breach, termination or validity thereof,
shall be settled by binding arbitration by a panel of three arbitrators in
accordance with the commercial arbitration rules of the American Arbitration
Association.  The arbitration proceedings shall be located in New York, New
York.  The arbitrators shall not be empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any damages in
excess of compensatory damages.  Judgment upon any arbitration award may be
entered into any court having jurisdiction thereof and the parties consent to
the jurisdiction of any court of competent jurisdiction located in the State of
New York.
 
        (b)  If the Executive shall prevail with respect to at least one
material issue in any arbitration brought by the Executive or the Company to
enforce or interpret any provision contained herein, the Company, to the fullest
extent permitted by applicable law, shall indemnify the Executive for the
Executive’s reasonable attorneys’ fees and disbursements incurred in such
arbitration and hereby agrees (i) to pay in full all such fees and disbursements
and (ii) to pay prejudgment interest on any money judgment obtained by the
Executive from the earliest date that payment to the Executive should have been
made under this Agreement until such judgment shall have been paid in full,
which interest shall be calculated at the Default Rate set forth in
Section 13.  In no event shall any reimbursement be made to the Executive for
such attorneys’ fees and disbursements that are incurred after the tenth
anniversary of the date of the Executive’s death.


                        SECTION 13.  Default in Payment.  Any payment not made
within ten business days after it is due in accordance with this Agreement shall
thereafter bear interest, compounded annually, at the prime rate in effect from
time to time at Citibank, N.A., or any successor thereto (the “Default Rate”).


SECTION 14.  GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE
STATE OF NEW YORK, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.


SECTION 15.  Amendment; No Waiver.  No provision of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
the Executive and a duly authorized officer of the Company. The failure of a
party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver of such party’s rights or deprive such
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement.  No failure or delay by either party in
exercising any right or power hereunder will operate as a waiver thereof, nor
will any single or partial exercise of any such right or power, or any
abandonment of any steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party, which are
not set forth expressly in this Agreement.
 
 
14

--------------------------------------------------------------------------------



 
SECTION 16.  Severability.  If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon any such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.


SECTION 17.  Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled.  None of the parties shall be liable or bound to
any other party in any manner by any representations and warranties or covenants
relating to such subject matter except as specifically set forth herein.


SECTION 18.  Survival.  The rights and obligations of the parties under the
provisions of this Agreement, including Sections 4, 5, 6, 7, 8, 10, 11, 12, 13,
14 and 23, shall survive and remain binding and enforceable, notwithstanding the
expiration of the Protection Period or the term of this Agreement, the
termination of the Executive’s employment with the Company for any reason or any
settlement of the financial rights and obligations arising from the Executive’s
employment hereunder, to the extent necessary to preserve the intended benefits
of such provisions.


SECTION 19.  Notices.  All notices or other communications required or permitted
by this Agreement will be made in writing and all such notices or communications
will be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
 

 

  If to the Company: The Pepsi Bottling Group, Inc.
One Pepsi Way
Somers, New York 10589
          Attention:  Associate General Counsel
Fax:  (914) 767-7944
        If to the Executive: At the address for the Executive most recently on
file with the Company

 
 
15

--------------------------------------------------------------------------------


 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


SECTION 20.  Headings and References.  The headings of this Agreement are
inserted for convenience only and neither constitute a part of this Agreement
nor affect in any way the meaning or interpretation of this Agreement.  When a
reference in this Agreement is made to a Section, such reference shall be to a
Section of this Agreement unless otherwise indicated.


SECTION 21.  Counterparts.  This Agreement may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.


SECTION 22.  Interpretation.  For purposes of this Agreement, the words
“include” and “including”, and variations thereof, shall not be deemed to be
terms of limitation but rather shall be deemed to be followed by the words
“without limitation”.  The term “or” is not exclusive.  The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”.


SECTION 23.  Section 409A.  (a)  It is intended that the provisions of this
Agreement comply with Section 409A of the Code, and any and any rules or
regulations promulgated thereunder from time to time (collectively, “Section
409A”), and all provisions of this Agreement shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A (such taxes and penalties, “Section 409A Taxes”).


(b)  Neither the Executive nor any of the Executive’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to the Executive or for the
Executive’s benefit under this Agreement may not be reduced by, or offset
against, any amount owing by the Executive to the Company or any of its
Affiliates.


(c)  If, at the time of the Executive’s separation from service (within the
meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company (or its Affiliate, as applicable) shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it on the first business day after such six-month period.
 
 
16

--------------------------------------------------------------------------------



 
(d)  If any payment or benefit to be provided under this Agreement is delayed as
provided in Section 23(c) (a “Delayed Payment”), then interest at the Default
Rate on such Delayed Payment for the period beginning on the date such Delayed
Payment would otherwise have been provided in the absence of Section 23(c) and
ending on the date of receipt of such Delayed Payment shall also be paid by the
Company to the Executive at the time of payment.


(e)  In the event that the Company determines that any provision of this
Agreement does not comply with Section 409A and that the Executive may become
subject to a Section 409A Tax, the Executive shall cooperate with the Company to
execute any amendment to the provisions hereof reasonably necessary to avoid the
imposition of such Section 409A Tax, but only to the minimum extent necessary to
avoid the application of such Section 409A Tax and only to the extent that the
Executive would not, as a result, suffer (i) any reduction in the total present
value of the amounts otherwise payable to the Executive, or the benefits
otherwise to be provided to the Executive, by the Company or (ii) any material
increase in the risk of the Executive not receiving such amounts or benefits.


(f)  Except as specifically permitted by Section 409A, the benefits and
reimbursements provided to the Executive under Sections 4(a) and 12(b) and
otherwise under this Agreement during any calendar year shall not affect the
benefits and reimbursements to be provided to the Executive in any other
calendar year, any such reimbursements shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
was incurred and the right to such benefits and reimbursements shall not be
liquidated or exchanged for any other benefit.

 
17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.
 

 
THE PEPSI BOTTLING GROUP, INC.,
         
 
by:
        Name:        Title:           

 



 
EXECUTIVE,
         
 
by:
        Name:        Title:           



 
 
18

--------------------------------------------------------------------------------


 
EXHIBIT A

Special Early Retirement Benefits


This Exhibit A sets forth the Special Early Retirement Benefits that will be
provided to the Executive under the Agreement in the event that the Executive
incurs a Qualifying Termination during the Protection Period and, as of the
Termination Date, satisfies the age and service requirements set forth in
Section 4(a)(vi) of the Agreement.  Such benefits shall consist of a (A) Special
Early Retirement Lump Sum Benefit, (B) Special Early Retiree Medical Benefit and
(C) Special Early Retiree Life Insurance Benefit.  Any such benefit shall be
provided in accordance with the terms of the applicable Company benefit plan or
arrangement.


Special Early Retirement Lump Sum Benefit


The Executive shall be eligible to receive a special early retirement benefit
(“Special Early Retirement Benefit”) based on benefit formulas (without regard
to any change thereto after the Change in Control Date that would give rise to
Good Reason) under the Salaried Employees Retirement Plan (the “Salaried Plan”)
and the Pension Equity Plan (the “PEP” and, together with the Salaried Plan, the
“Plans”).  The Special Early Retirement Benefit shall be based on the early
retirement benefit formula under each Plan, and shall be calculated using the
more favorable early retirement reduction factors and other actuarial factors
associated with the early retirement benefit formula (the “Early Retirement
Factors”), in each case, without regard to any change thereto after the Change
in Control Date that would give rise to Good Reason.


The Special Early Retirement Benefit shall equal (x) the Executive’s benefit
under the Plans as of the Termination Date, determined based on the Early
Retirement Factors minus (y) the Executive’s deferred vested benefit under the
Plans as of the Termination Date, determined based on the standard benefit
formula and standard reduction formula thereunder (in each case, without regard
to any change thereto after the Change in Control Date that would give rise to
Good Reason).


The Special Early Retirement Benefit shall be paid in a single cash lump sum,
and shall be paid as soon as practicable by the Company, but no later than the
fifteenth day of the third month of the year following the year in which occurs
the Termination Date.


Special Early Retiree Medical Benefit


The Executive shall also be entitled to Special Early Retiree Medical Benefit
coverage under the Company’s retiree medical program (without regard to any
change thereto after the Change in Control Date that would give rise to Good
Reason); provided that the Executive’s medical coverage pursuant to Special
Early Retiree Medical Benefit coverage shall commence after termination of the
Executive’s medical coverage under Section 4(a)(iii) of the Agreement.  The
Executive shall be responsible for the retiree’s
cost of the Special Early Retiree Medical Benefit coverage, and such costs shall
be comparable to the retiree medical costs generally paid by the Company’s
retirees.
 
 

--------------------------------------------------------------------------------



 
Special Early Retiree Life Insurance Benefit


The Executive shall also be entitled to Special Early Retiree Life Insurance
coverage.  Such coverage shall commence as of the Termination Date.  Under the
Special Early Retiree Life Insurance coverage the Executive shall be eligible to
receive life insurance coverage up to the basic life insurance coverage provided
under the Company’s Basic Life Insurance Program (without regard to any change
thereto after the Change in Control Date that would give rise to Good Reason);
provided that such coverage shall be subject to 10% annual reductions until age
65 (at which point, the Executive shall be provided with coverage equal to
$5000).  The Executive shall be responsible for the retiree’s cost of the
special Early Retiree Life Insuarnce coverage, if any, and such costs shall be
comparable to the retiree life insurance costs generally paid by the Company’s
retirees.
 
 
2

--------------------------------------------------------------------------------


 
EXHIBIT B

SEPARATION AGREEMENT AND RELEASE


    I.                Release.  For good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned, with the
intention of binding himself/herself, his/her heirs, executors, administrators
and assigns, does hereby release and forever discharge The Pepsi Bottling Group,
Inc., a Delaware corporation (the “Company”), and its present and former
subsidiaries, together with their present and former directors, officers and
employees and their respective successors, predecessors and assigns
(collectively, the “Released Parties”), from any and all claims, actions, causes
of action, demands, rights, damages, debts, accounts, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity, or
otherwise, whether now known or unknown (collectively, the “Claims”), which the
undersigned now has, owns or holds, or has at any time heretofore had, owned or
held against any Released Party, arising out of or in any way connected with the
undersigned’s employment relationship with the Company, its subsidiaries or
successors, predecessors or assigns, or the termination thereof, under any
Federal, state or local statute, rule, or regulation, or principle of common,
tort or contract law, including but not limited to, the Fair Labor Standards Act
of 1938, as amended, 29 U.S.C. §§ 201 et seq., the Family and Medical Leave Act
of 1993, as amended (the “FMLA”), 29 U.S.C. §§ 2601 et seq., Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq., the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq.,
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et
seq., the Worker Adjustment and Retraining Notification Act of 1988, as amended,
29 U.S.C. §§ 2101 et seq., the Employee Retirement Income Security Act of 1974,
as amended, 29 U.S.C. §§ 1001 et seq., and any other equivalent or similar
Federal, state, or local statute; provided, however, that nothing herein shall
release the Company of its obligations to the Executive (i) under that certain
Retention Agreement between the undersigned and the Company, (ii) with respect
to payments, rights and benefits under employee benefit plans and arrangements
that have vested or accrued as of the Termination Date (as defined in such
Retention Agreement) or (iii) with respect to any directors’ and officers’
indemnification or insurance arrangements.  The undersigned understands that, as
a result of executing this Separation Agreement and Release, he/she will not
have the right to assert that the Company or any other Released Party unlawfully
terminated his/her employment or violated any of his/her rights in connection
with his/her employment or otherwise.


The undersigned affirms that he/she has not filed, caused to be filed, or
presently is a party to any Claim, complaint or action against any Release Party
in any forum or form and that he/she knows of no facts which may lead to any
Claim, complaint or action being filed against any Release Party in any forum by
the undersigned or by any agency or group.
 
 

--------------------------------------------------------------------------------



 
The undersigned further declares and represents that he/she has carefully read
and fully understands the terms of this Separation Agreement and Release and
that he/she has been advised and had the opportunity to seek the advice and
assistance of counsel with regard to this Separation Agreement and Release, that
he/she may take up to and including 21 days from receipt of this Separation
Agreement and Release, to consider whether to sign this Separation Agreement and
Release, that he/she may revoke this Separation Agreement and Release within
seven calendar days after signing it by delivering to the Company written
notification of revocation, and that he/she knowingly and voluntarily, of
his/her own free will, without any duress, being fully informed and after due
deliberate action, accepts the terms of and signs the same as his own free act.


    II.                Protected Rights.  The Company and the undersigned agree
that nothing in this Separation Agreement and Release is intended to or shall be
construed to affect, limit or otherwise interfere with any non-waivable right of
the undersigned under any Federal, state or local law, including the right to
file a charge or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission (“EEOC”) or to exercise any other right
that cannot be waived under applicable law.  The undersigned is releasing,
however, his/her right to any monetary recovery or relief should the EEOC or any
other agency pursue Claims on his/her behalf.  Further, should the EEOC or any
other agency obtain monetary relief on his/her behalf, the undersigned assigns
to the Company all rights to such relief.


    III.                Severability.  If any term or provision of this
Separation Agreement and Release is invalid, illegal or incapable of being
enforced by any applicable law or public policy, all other conditions and
provisions of this Separation Agreement and Release shall nonetheless remain in
full force and effect so long as the economic and legal substance of the
transactions contemplated by this Separation Agreement and Release is not
affected in any manner materially adverse to any party.


    IV.                GOVERNING LAW.  THIS SEPARATION AGREEMENT AND RELEASE
SHALL BE DEEMED TO BE MADE IN THE STATE OF NEW YORK, AND THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAW.


Effective on the eighth calendar day following the date set forth below.
 

 
THE PEPSI BOTTLING GROUP, INC.
         
 
by:
        Name:        Title:           

 
 


2

--------------------------------------------------------------------------------


 
 

 
EMPLOYEE,
         
 
 
        Name:        Date Signed:          


3

--------------------------------------------------------------------------------


 

